DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8,16-20, drawn to a liquid cleaning system, classified in B01D17/02.
II. Claims 9-15, drawn to a method of cleaning living plants, classified in A01G7/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device of Invention I can be practiced by another process as only requiring a liquid cleaning system that may be used elsewhere such as a car wash whereas the process requires cleaning living plants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Frank Liebenow (48688) on 03SEPT2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-8,16-20. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Proposed Claim Amendments
The following claim amendments were proposed during an interview to clarify the desired claim scope. An Examiner’s Amendment is not being made.
1.	A liquid cleaning system for living plants, the liquid cleaning system comprising:
a planar material for being located beneath the living plants for collecting a liquid, the planar material being a non-porous material except for a drain;
a plate layer comprising at least two layers of runners arranged in a grid, the grid of each successive layer of the layers is offset at an angle with respect to the grid of a previous layer of the layers;
the plate layer resting upon the non-porous material; and an upper layer covering the plate layer, the upper layer having a plurality of holes;
wherein as the living plants are watered or cleaned using [[a]] the liquid, the liquid enters the liquid cleaning system through the plurality of holes, traverses the grid 
16.	A liquid cleaning system for being positioned beneath living plants, the liquid cleaning system comprising:
a lower layer that is substantially non-porous except for a drain;
a plate layer comprising at least two layers of runners arranged in a grid, the grid of each successive layer of the layers is offset at an angle with respect to the grid of a previous layer of the layers;
an upper layer covering the plate layer, the upper layer having a plurality of holes for the passage of fluids; and
walls surrounding the plate layer and the upper layer.
Priority
Benefit of domestic priority having an earliest priority date of 02/06/2015 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,8-12 of U.S. Patent No. 10174493. Although the claims at issue are not identical, they are not patentably distinct from each other.
Below are the differences of the independent claims 1,16 of instant Application # 16/832,252 and independent claims 1,8 of US 10,174,493.
1.	A liquid cleaning system  for living plants, the liquid cleaning system comprising:
a planar material beneath the living plants, the planar material being a non-porous material [[the]] a drain;
a at least two layers of runners arranged in a grid[[;]]

each successive layer of the layers is offset at an angle with respect to the grid of a previous layer[[; and]] of the layers;
the plate layer resting upon the non-porous material; and
an upper layer covering the [[upper]] plate layer, the upper layer having a plurality of holes 
wherein as the living plants are watered or cleaned using a liquid, the liquid enters the liquid cleaning system through the plurality of holes, traverses the grid of the layers of the plate layer and and contaminants within the liquid collect within the [[grid]] grids of the layers of the 
[[8.]] 16.	A liquid cleaning system positioned beneath living plants, the liquid cleaning system comprising:
a lower layer that is substantially non-porous except for a drain;
a plate layer comprising at least two layers of runners arranged in a grid[[;]]
, the grid of each successive layer of the 
layers is offset at an angle with respect to the grid of a previous layer of the layers;
an upper layer covering the 
walls surrounding the 
Difference
Result
The instant Application claims an intended use of watering or cleaning plants.
      The intended use of the material or object worked upon in the preamble is not limiting to the structure of the device. See MPEP 2111.02.II.
      A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claim 1 of the instant Application is broader than US 10,174,493, which claims a non-porous material covering a surface having a drain.
The broader 4-layer system does not exclude the narrower 5-layer system and thus anticipates the claim scope.

The shape of the material is an obvious engineering design choice. See MPEP 2144.04.IV.B.
The instant Application specifies “at least” two layers of runners arranged in a grid, each layer having an offset angle.
The slightly different claim scope of the instant Application is an obvious variant as duplicating structures. See MPEP 2144.04.VI.B.

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the structure of US 10,174,493 with the structure of the instant Application as an obvious variant that is not patentably distinct.
The dependent claims also are not patentably distinct:
dependent claims
Result
2-3
Inclusion of the material or article worked upon. See MPEP 2115.
4-5,20
Nearly identical to claims 3,12 of US patent.
6,17
Identical to claims 5,9 of US patent.
7,19
Nearly identical to claim 6,11 of US patent.
18
Identical to claim 10 of US patent.

Claims 1-7,16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,7-10 of U.S. Patent No. 9630860. Although the claims at issue are not identical, they are not patentably distinct from each other.
Below are the differences of the independent claims 1,16 of instant Application # 16/832,252 and independent claims 1,7 of US 9,630,860.
1.	A liquid cleaning system for living plants, the liquid cleaning system comprising:
a material beneath the living plants, the planarmaterial being a non-porous material except for a drain;
a plate layer comprising at least two layers of runners arranged in a grid;
, the grid of each successive layer of the layers is offset at an angle with respect to the grid of a previous layer[[; and]] of the layers;
the plate layer resting upon the non-porous material; and
an upper layer covering the plate layer, the upper layer having a plurality of holes 
wherein 
as the living plants are watered or cleaned using a liquid, the liquid enters the liquid cleaning system through the plurality of holes, [[upper]] layers of the plate layer and flows towards the drain , and contaminants within the liquid collect within the [[grid]] grids of the layers of the 
[[7]] 16.	A liquid cleaning system positioned beneath living plants, the liquid cleaning system comprising:
lower layer that is substantially 
a plate layer comprising at least two layers of runners arranged in a grid
, the grid of each successive layer of the layers is offset at an angle with respect to the grid of a previous layer of the layers;
an upper layer covering the plate layer, the upper layer having a plurality of holes for the passage of fluids; and
walls surrounding the [[lower]] plate layer
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the structure of US 9,630,860 with the structure of the instant Application as an obvious variant that is either anticipating or not patentably distinct.
Difference
Result
The instant Application claims an intended use of watering or cleaning plants.
      The intended use of the material or object worked upon in the preamble which is not limiting to the structure of the device. See MPEP 2111.02.II.
      A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.

The broader system does not exclude the narrower system and thus anticipates the claim scope.
The instant Application specifies “at least” two layers of runners arranged in a grid, each layer having an offset angle.
The slightly different claim scope of the instant Application is an obvious variant as duplicating structures. See MPEP 2144.04.VI.B.

The dependent claims also are not patentably distinct:
dependent claims
Result
2-3
Inclusion of the material or article worked upon. See MPEP 2115.
4-5,20
Nearly identical to claims 3,10 of US patent.
6,17
Identical to claims 5,8 of US patent.
18
Identical to claim 9 of US patent.

Claims 7,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7 of U.S. Patent No. 9630860 in view of CARTER (US 20140315017).
US 9630860 does not teach the non-porous material is a water-resistant coating; however, CARTER teaches ground cover for containment barriers (title, Figs.) and further teaches a geomembrane sheet (Fig. 1 #12) that is coated with a low density polyethylene to make the geomembrane sheet water tight (par. [0015]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to simply modify the device of US 9630860 with one of the layers as a coated geomembrane sheet of CARTER in order to make the surface of one of the lower layers water tight for the containment of liquids. The references are combinable, because they are in the same technological environment of containment barriers. See MPEP 2141 III (A) and (G).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8 of U.S. Patent No. 10174493 or claims 1,7 of U.S. Patent No. 9630860 in view of ANDREWS (US 4156621).
US 10174493 or US 9630860 do not teach a reverse osmosis membrane; however, ANDREWS teaches regeneration of used dishwashing water without chemical additives for sanitizing and spot-free rinse uses (title, Figs.) including a reverse osmosis membrane (Fig. 1 #76; C1/L49), which allows for conservation of water and energy by the regeneration, purification, deionization and recycling of water for reuse (C1/L6-14,39-49;C2/L56).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to simply modify the system of US 10174493 or US 9630860 to include a reverse osmosis membrane of ANDREWS for the purpose of conserving water by purification and regeneration of water for recycling and reuse. The references are combinable, because they are in the same technological environment of liquid cleaning systems. See MPEP 2141 III (A) and (G).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 11 sets forth the limitation “the grid of the layers of the plate layer”. There are at least two layers of grids and therefore “the grid” should be corrected preferably to - - the grids - -.
Claim 2 line(s) 3 sets forth the limitation “upper layers”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “upper layers” is a different layer or if it refers the layers claimed in claim 1. It is unclear which layers are considered “upper layers”.
Claim 3 line(s) 3 sets forth the limitation “the lower layers”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the lower layers” is a different layer or if it refers the layers claimed in claim 1. It is unclear which layers are considered “the lower layers”.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AYERS (US 20120063854) discloses a synthetic ground cover system for erosion protection for use with or without a sand/soil ballast.
Henry (US 5601906) discloses a geosynthetic barrier to prevent wildlife access to contaminated sediments.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777